As filed with the Securities and Exchange Commission on July 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21421 NEUBERGER BERMAN REAL ESTATE SECURITIES INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman Real Estate Securities Income Fund Inc. 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2010 Date of reporting period: April 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders Neuberger Berman Real Estate Securities Income Fund Inc. Semi-Annual Report April 30, 2010 Contents THE FUND President's Letter 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS/ TOP TEN EQUITY HOLDINGS 6 FINANCIAL STATEMENTS 11 FINANCIAL HIGHLIGHTS/PER SHARE DATA 24 Distribution Reinvestment Plan 26 Directory 28 Proxy Voting Policies and Procedures 29 Quarterly Portfolio Schedule 29 "Neuberger Berman" and the Neuberger Berman logo are service marks of Neuberger Berman LLC. "Neuberger Berman Management LLC" and the individual fund name in this shareholder report are either service marks or registered service marks of Neuberger Berman Management LLC.© 2010 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present to you this semi-annual report for Neuberger Berman Real Estate Securities Income Fund Inc. for the six months ended April 30, 2010. The report includes portfolio commentary, a listing of the Fund's investments, and its unaudited financial statements for the reporting period. The Fund seeks to provide high current income with capital appreciation as a secondary objective. To pursue both, we have assembled a portfolio with a broad mix of equity securities of real estate investment trusts (REITs) and other real estate companies. Our investment approach combines analysis of security fundamentals and real estate with property sector diversification. Our disciplined valuation methodology seeks real estate company securities that are attractively priced relative to both their historical growth rates and the valuation of other property sectors. In addition, I would like to provide an update on the Fund's tender offer activity. In February 2009, the Fund's Board of Directors authorized a semi-annual tender offer program consisting of up to four tender offers over a two-year period. Under the program, if the Fund's common shares trade at an average daily discount to net asset value per share (NAV) of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common shares at a price equal to 98% of its NAV determined on the day the tender offer expires. As part of the program, and to offset expenses associated with the tender offers, Neuberger Berman Management LLC agreed to extend the management fee waivers then in place for the Fund for one year. During the reporting period, the second of the Fund's tender offer measurement periods began on Friday, February 19, 2010 and concluded on Friday, May 14, 2010. Over the period, the Fund traded at an average daily discount to NAV of slightly greater than 10% and, therefore, is required to conduct a tender offer in accordance with the terms of its tender offer program. The Fund commenced a tender offer for up to 5% of its outstanding common shares on June 11, 2010. The offer is currently expected to expire on July 9, 2010. Thank you for your confidence in the Fund. We will continue to do our best to earn your confidence and trust in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Real Estate Securities Income Fund Inc. 1 Real Estate Securities Income Fund Inc. Portfolio Commentary For the six months ended April 30, 2010, Neuberger Berman Real Estate Securities Income Fund Inc. posted a strong return on a net asset value (NAV) basis and outperformed its benchmark, the FTSE NAREIT Equity REITs Index. The Fund's use of leverage was a substantial contributor to performance during the reporting period. The rebound in real estate investment trust (REIT) prices that began in March 2009 largely continued during the six months covered by this report. The recovery in REIT prices was initially triggered by improving credit conditions and indications that the economy was stabilizing. The market was further supported by REITs' success in accessing the capital markets. Collectively, this helped the REIT index to post a return of approximately 93% from early March through October 31, 2009. The REIT market then gained another 35% during the six months ended April 30, 2010. During this reporting period, REITs generally performed well and were helped by continued access to the capital markets. However, the main driver of performance appeared to be investors' expectations of better fundamentals in the REIT market as the economy improves. When the reporting period began, we were already in the process of moving the portfolio from a somewhat defensive position to emphasizing more cyclical areas of the REIT market. This continued during the reporting period. For example, we increased the Fund's exposure to the Industrials sector, which we thought would be a beneficiary of a strengthening global economy and improving trade volumes. During the reporting period, we also increased the Fund's exposure to REIT common shares and reduced its weighting in REIT preferred shares. This adjustment was positive for performance as REIT common shares generated superior returns during reporting period. We also pared the Fund's exposure to the defensive Health Care sector. This was rewarded, as the sector significantly lagged the overall REIT market during the period. As previously mentioned, the use of leverage was a major factor in the Fund's outperformance of its benchmark. Given the sharp rise in REIT prices during the reporting period, leverage served to further boost the Fund's results. Looking ahead, we remain optimistic about the long-term prospects for the REIT market. We believe REITs will continue to have ready access to capital, and an improving economy is typically positive for this market segment. We have seen some encouraging trends developing in the REIT market, such as stabilizing occupancy rates, which had declined materially as the economy weakened. We expect that occupancy levels may improve further if the economic expansion continues. Additionally, increased occupancy could drive growth in rental rates which, in turn, could flow through to increased REIT earnings and cash flow. Elsewhere, industrial properties, especially warehouse facilities associated with airports and container ports, are a property sector we view as favorably positioned if recent increases in global trade and growth in emerging market economies continue. Finally, we anticipate a favorable outlook for REIT dividends. Many REITs reduced their dividends or were affected by the sale of stock during the credit crisis. Moving forward, we believe there is likely to be a return to all-cash dividends and, if the economy continues to expand, a rising-dividend environment. Against such a backdrop, we expect to further pare the Fund's exposure to REIT preferred shares and invest the proceeds in REIT common shares. Sincerely, Steve S. Shigekawa and Brian Jones Portfolio Co-Managers 2 TICKER SYMBOL Real EstateSecurities Income Fund NRO INDUSTRY DIVERSIFICATION (% of total investments) Apartments % Diversified Health Care Hybrid Industrial Lodging/Resorts Manufactured Homes Mixed Home Financing Office Regional Malls Self Storage Shopping Centers Specialty Short Term Total % PERFORMANCE HIGHLIGHTS Neuberger Berman Average Annual Total Return Ended 04/30/2010 NAV1,3,4 Inception Date Six Month Period Ended 04/30/2010 1 Year 5 Years Life of Fund Real Estate Securities Income Fund 10/28/2003 39.30% 126.76% -8.73% -3.43% Market Price2,3,4 Inception Date Six Month Period Ended 04/30/2010 Average Annual Total Return Ended 04/30/2010 1 Year 5 Years Life of Fund Real Estate Securities Income Fund 10/28/2003 44.33% 105.79% -7.68% -5.53% Closed-end funds, unlike open-end funds, are not continually offered. There is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The composition, industries and holdings of the Fund are subject to change. Investment return will fluctuate. Past performance is no guarantee of future results. 3 Endnotes 1 Returns based on the net asset value (NAV) of the Fund. 2 Returns based on the market price of Fund shares on the NYSE Amex. 3 Neuberger Berman Management LLC ("Management") has contractually agreed to waive a portion of the management fees that it would otherwise be entitled to receive from the Fund. The undertaking lasts until October 31, 2011. Management has voluntarily extended these waivers for one year. Please see the notes to the financial statements for specific information regarding the rate of the management fees waived by Management. Absent such a waiver, the performance of the Fund would be lower. 4
